Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 24 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Wing et al. (US 2011/0067205) shows:
A deadbolt cushioning system comprising: 
a deadbolt cushioning structure comprising a first housing and second housing with a biasing structure provided therebetween, the biasing structure comprising foam and/or a spring; wherein the deadbolt cushioning structure (Fig.7) is attached to a door frame (22) and is configured so that when a door with a fully extended deadbolt closes from a wide open position toward a closed position the extended deadbolt is to impact the deadbolt cushioning structure so that the extended deadbolt does not impact the door frame and does not reach a strike plate attached to the door frame; wherein a surface of the door frame to which the deadbolt cushioning structure is attached does not support the strike plate and is perpendicular to another surface of the door frame that supports the strike plate; so that when the deadbolt impacts the deadbolt cushioning structure the biasing structure compresses and the second housing moves relative to the first structure and moves toward the face of the door frame to which the first housing is affixed. 
Wing et al. fails to show: a deadbolt cushioning structure comprising a first housing and second housing with a biasing structure provided therebetween, the biasing structure comprising foam and/or a spring, wherein the second housing is slidable relative to the first housing.
Johnson (US 4,045,065) shows: the second housing is slidable relative to the first housing (Fig.2)
Johnson teaches that the resilient element 30 may have any form suitable for urging the slider 18 toward the extended state, for example, a helical compression spring 31, helical extension spring, solid rubber bumper, foam bumper, etc. for the purpose of providing urging force to element.
Alexander et al. (US 9,895,969) shows: foam biasing structure
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact housing configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675